Case 1:17-cr-20275-UU Document 47 Entered on FLSD Docket 12/20/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:17-cr-20275-UU

 UNITED STATES OF AMERICA,

                Plaintiff,
 v.

 KEVIN C. FUSCO,

             Defendant.
 ______________________________/

                                                ORDER

        THIS CAUSE is before the Court upon the Movant’s pro se Motion for Relief Pursuant to

 § 3742 of Title 18 (D.E. 42) (the “Motion”).

        THE COURT has considered the Motion and the pertinent portions of the record and is

 otherwise fully advised in the premises.

        On October 26, 2017, Defendant was sentenced to thirty-six (36) months as to Counts One

 (conspiracy to distribute a detectable amount of MDMA in violation of 21 U.S.C. § 846) and Two

 (conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h)), to be served

 concurrently. D.E. 35. Defendant filed the instant Motion on September 25, 2018—approximately

 eleven (11) months after sentencing—purportedly seeking relief pursuant to 18 U.S.C.

 § 3742(a)(1) based on the Court’s alleged lack of jurisdiction. D.E. 45. Section 3742(a)(1)

 provides that a defendant “may file a notice of appeal in the district court for review of an

 otherwise final sentence if the sentence…was imposed in violation of law.” 18 U.S.C.

 § 3742(a)(1). However, Defendant ignores the applicable federal rule of appellate procedure, Rule

 4(b). According to Rule 4(b), in a criminal case, a defendant’s notice of appeal must be filed in the

                                                  1
Case 1:17-cr-20275-UU Document 47 Entered on FLSD Docket 12/20/2018 Page 2 of 2



 district court within 14 days after the later of: (i) the entry of either the judgment or the order being

 appealed; or (ii) the filing of the government’s notice of appeal. Fed. R. App. P. 4(b)(1)(A). As

 such, if Defendant wished to appeal his sentence, he needed to have filed a notice of appeal on or

 before November 9, 2017. Even if the instant Motion could be construed as a notice of appeal

 under Rule 4(b), it is untimely.

         ORDERED AND ADJUDGED that the Motion (D.E. 46) is DENIED.

         DONE AND ORDERED in Chambers, Miami, Florida, this 19th day of December, 2018.


                                                          ________________________________
                                                          URSULA UNGARO
                                                          UNITED STATES DISTRICT JUDGE

 copies provided:
 Kevin Fusco, pro se
 Counsel of record via CM/ECF




                                                    2
